DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because following different reference characters have been used to designate the same components: 10 and 15 in Figure 3 both refer to the first carrier layer, 30 and 35 in Figure 3 both refer to the second carrier layer, 25 in Figure 3 and 225 in Figure 4 both refer to the core layer, and 45 in Figure 3 and 245 in Figure 4 both refer to the surface layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 2016/0009963 A1) in view of Mori (JP 11-189762 A).
	Sugita is directed to a thermally conductive sheet used for filling a gap between an electronic component and a heat sink (paragraphs 0001-0002).  The sheet comprises a non-adhesive resin layer stacked on an adhesive thermally conductive layer wherein the adhesive thermally conductive layer has a high tack property than the non-adhesive resin layer (paragraph 0011).  The non-adhesive resin layer corresponds to the surface layer of the instant claims while the adhesive thermally conductive layer corresponds to the core layer of the instant claims.  The adhesive thermally conductive layer comprises a thermally conductive filler dispersed in an acrylic resin formed by curing an acrylic compound, preferably 2-ethylhexyl acrylate (MW=184) or lauryl acrylate (MW=240), as well as one or more monomers copolymerizable with the acrylic compound, such as (meth)acrylic acid (i.e. a reinforcing monomer - see lines 15-16 on page 8 of the instant specification) and ethyl(meth)acrylate (i.e. a second (meth)acrylate monomer with a number average molecular weight of less than 200 g/mol) (paragraph 0021).  The acrylic compound is cured using a photopolymerization initiator and curing agent (paragraph 0022), with the curing agent corresponding to the crosslinking monomer of the instant claims (paragraph 0046).  A plasticizer is preferably incorporated into the adhesive thermally conductive layer (paragraph 0026).  The adhesive thermally conductive layer has a preferred thickness of 200 to 3,000 m (paragraph 0028) - i.e. 0.2 to 3 mm.  In the embodiment of Example 1, the adhesive thermally conductive layer contains about 84 wt% thermally conductive filler The non-adhesive resin layer may be formed from a urethane resin (paragraph 0037) containing a curing agent (paragraph 0038) and having a thickness of 0.5 to 25 m (paragraph 0039) - i.e. 0.0005 to 0.025 mm.  The thermally conductive sheet may be formed by coating and drying the material forming the non-adhesive resin layer on one release film, separately coating and drying the material forming the adhesive thermally conductive layer on a second release film, covering the non-adhesive resin layer with the adhesive thermally conductive layer, and irradiating with UV to cure the layers (paragraph 0042).
	While Sugita teach that the non-adhesive resin layer may be formed from a urethane resin (paragraph 0037), the reference does not teach that this urethane resin is the cured product of a urethane-acrylate monomer.
	Mori et al. is directed to a resin composition for forming an adhesive sheet substrate (paragraph 0001).  The composition comprising a urethane acrylate and a reactive diluent (paragraph 0004).  The urethane acrylate is obtained by reacting a polyol and a polyisocyanate to form a urethane prepolymer followed by reacting a monohydroxyalkyl (meth)acrylate with terminal isocyanates in the prepolymer (paragraph 0006).  The polyol is preferably a polyester polyol (paragraph 0007) - i.e. the urethane acrylate preferably contains polyester groups.  The reactive diluent may be a monofunctional acrylate, including alkyl (meth)acrylates such as cyclohexyl (meth)acrylate (paragraphs 0016 and 0018).  The composition further contains an initiator (paragraph 0020).  Additives, such as leveling agents (i.e. flow control agent), may be added to the composition (paragraph 0025).  The composition allows for the formation of an adhesive sheet substrate with desired tensile properties and low water absorption while conserving energy and minimizing the release of volatile organic compounds (paragraphs 0002 and 0044).
	It would have been obvious to one of ordinary skill in the art to use the composition of Mori to form the non-adhesive resin layer of the thermally conductive sheet of Sugita because it provides desired tensile properties and low water absorption while conserving energy and minimizing the release of volatile organic compounds.  Additionally, the courts have held the selection of a known material (e.g. the composition of Mori) based on its suitability for its intended use (e.g. the non-adhesive layer of an adhesive sheet to which an adhesive is applied) supported a prima facie obviousness determination.  See MPEP 2144.07.


Claims 1-11 are are rejected under 35 U.S.C. 103 as being unpatentable over Tennison et al. (US 2014/0272516 A1) in view of Sugita (US 2016/0009963 A1) and Mori (JP 11-189762 A).
	Tennison et al. is directed to a battery pack for use with an electronic device (paragraph 0002).  In one embodiment, battery pack comprises battery cells (i.e. battery module) and a heat sink with a thermally conductive coupling element, such as a thermal gap filler, provided between the battery cells and the heat sink (paragraph 0163).  The heat sink is constructed from metal (paragraph 0125).
	Sugita is directed to a thermally conductive sheet used for filling a gap between an electronic component and a heat sink (paragraphs 0001-0002).  The sheet comprises a non-adhesive resin layer stacked on an adhesive thermally conductive layer wherein the adhesive thermally conductive layer has a high tack property than the non-adhesive resin layer (paragraph 0011).  The non-adhesive resin layer corresponds to the surface layer of the instant claims while the adhesive thermally conductive layer corresponds to the core layer of the instant claims.  The adhesive thermally conductive layer comprises a thermally conductive filler dispersed in an acrylic resin formed by curing an acrylic compound, preferably 2-ethylhexyl acrylate (MW=184) or lauryl acrylate (MW=240), as well as one or more monomers copolymerizable with the acrylic compound, such as (meth)acrylic acid (i.e. a reinforcing monomer - see lines 15-16 on page 8 of the instant specification) and ethyl(meth)acrylate (i.e. a second (meth)acrylate monomer with a number average molecular weight of less than 200 g/mol) (paragraph 0021).  The acrylic compound is cured using a photopolymerization initiator and curing agent (paragraph 0022), with the curing agent corresponding to the crosslinking monomer of the instant claims (paragraph 0046).  A plasticizer is preferably incorporated into the adhesive thermally conductive layer (paragraph 0026).  The adhesive thermally conductive layer has a preferred thickness of 200 to 3,000 m (paragraph 0028) - i.e. 0.2 to 3 mm.  In the embodiment of Example 1, the adhesive thermally conductive layer contains about 84 wt% thermally conductive filler The non-adhesive resin layer may be formed from a urethane resin (paragraph 0037) containing a curing agent (paragraph 0038) and having a thickness of 0.5 to 25 m (paragraph 0039) - i.e. 0.0005 to 0.025 mm.  The thermally conductive sheet may be formed by coating and drying the material forming the non-adhesive resin layer on one release film, separately coating and drying the material forming the adhesive thermally conductive layer on a second release film, covering the non-adhesive resin layer with the adhesive thermally conductive layer, and irradiating with UV to cure the layers (paragraph 0042).
	While Sugita teach that the non-adhesive resin layer may be formed from a urethane resin (paragraph 0037), the reference does not teach that this urethane resin is the cured product of a urethane-acrylate monomer.
	Mori et al. is directed to a resin composition for forming an adhesive sheet substrate (paragraph 0001).  The composition comprising a urethane acrylate and a reactive diluent (paragraph 0004).  The urethane acrylate is obtained by reacting a polyol and a polyisocyanate to form a urethane prepolymer followed by reacting a monohydroxyalkyl (meth)acrylate with terminal isocyanates in the prepolymer (paragraph 0006).  The polyol is preferably a polyester polyol (paragraph 0007) - i.e. the urethane acrylate preferably contains polyester groups.  The reactive diluent may be a monofunctional acrylate, including alkyl (meth)acrylates such as cyclohexyl (meth)acrylate (paragraphs 0016 and 0018).  The composition further contains an initiator (paragraph 0020).  Additives, such as leveling agents (i.e. flow control agent), may be added to the composition (paragraph 0025).  The composition allows for the formation of an adhesive sheet substrate with desired tensile properties and low water absorption while conserving energy and minimizing the release of volatile organic compounds (paragraphs 0002 and 0044).
	It would have been obvious to one of ordinary skill in the art to use the composition of Mori to form the non-adhesive resin layer of the thermally conductive sheet of Sugita because it provides desired tensile properties and low water absorption while conserving energy and minimizing the release of volatile organic compounds.  Additionally, the courts have held the selection of a known material (e.g. the composition of Mori) based on its suitability for its intended use (e.g. the non-adhesive layer of an adhesive sheet to which an adhesive is applied) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Moreover, it would have been obvious to one of ordinary skill in the art to use the thermally conductive sheet of Sugita taken in view of Mori as the thermal gap filler of Tennison et al. since Sugita explicitly teach that their thermally conductive sheet may be used for filling a gap between an electronic component (e.g. a battery cell) and a heat sink and the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.  It would have further been obvious to arrange the thermally conductive sheet such that the non-adhesive resin layer faces the battery cells since the battery cells are designed to rest on the heat sink (e.g. paragraph 0126 of Tennison et al.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787